 
 
I 
108th CONGRESS
2d Session
H. R. 4590 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Mr. Ackerman introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require that reimbursement provided to members of the Armed Forces who purchased their own protective body armor when military-issue body armor was unavailable include reimbursement for the cost to deliver the body armor to the member. 
 
 
1.Reimbursement of members of the armed forces who purchased protective body armor during shortage of defense stocks of body armorAny reimbursement provided by the Secretary of Defense to a member of the Armed Forces for the cost of protective body armor purchased by the member, or by another person on behalf of the member, for use by the member while deployed in connection with Operation Noble Eagle, Operation Enduring Freedom, or Operation Iraqi Freedom shall include reimbursement for any costs incurred by the member, or by another person on behalf of the member, to deliver the body armor to the member.   
 
